Exhibit 10.1
WYNDHAM WORLDWIDE CORPORATION
2006 EQUITY AND INCENTIVE PLAN, AS AMENDED
AWARD AGREEMENT — RESTRICTED STOCK UNITS
     This Award Agreement (this “Agreement”), dated as of XX/XX/XXXX, is by and
between Wyndham Worldwide Corporation, a Delaware corporation (the “Company”),
and the grantee indicated on Exhibit A attached hereto (the “Grantee”), pursuant
to the terms and conditions of the Wyndham Worldwide Corporation 2006 Equity and
Incentive Plan, as Amended (the “Plan”).
     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:
     1. The Plan. The Award granted to the Grantee hereunder is made pursuant to
the Plan. A copy of the Plan and a prospectus for the Plan are attached hereto
and the terms of the Plan are hereby incorporated in this Agreement. Terms used
in this Agreement which are not defined in this Agreement shall have the
meanings used or defined in the Plan.
     2. Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the Award indicated on Exhibit A attached to this Agreement (the
“Award”) to the Grantee. Upon the vesting of the Award, as described in
Paragraph 3 below, the Company shall deliver, no later than March 15 of the
calendar year following the calendar year in which all or a portion of the Award
vests, for each Restricted Stock Unit that vests, one share of Stock; provided,
however, that the Grantee shall remain required to remit to the Company such
amount that the Company determines is necessary to meet all required minimum
withholding taxes.
     3. Schedule of Lapse of Restrictions. Subject to Paragraph 4 below, the
Restricted Stock Units granted hereunder shall vest in the manner set forth on
Exhibit A attached hereto, subject to the Grantee’s continuous employment with
the Company through each respective vesting date. Upon (i) a “Change in
Control”, (ii) the Grantee’s termination of employment by reason of death or
Disability or (iii) if applicable, such other event as set forth in the
Grantee’s written agreement of employment with the Company, the Award shall
become immediately and fully vested, subject to any terms and conditions set
forth in the Plan and/or imposed by the Committee.
     4. Termination of Employment. Notwithstanding any other provision of the
Plan to the contrary, and, if applicable, subject to Grantee’s written agreement
of employment with the Company, upon the termination of the Grantee’s employment
with the Company and its subsidiaries for any reason whatsoever (other than
death or Disability), the Award, to the extent not yet vested, shall immediately
and automatically terminate.

 



--------------------------------------------------------------------------------



 



     5. No Rights to Continued Employment. Neither this Agreement nor the Award
shall be construed as giving the Grantee any right to continue in the employ of
the Company or any of its subsidiaries, or shall interfere in any way with the
right of the Company to terminate such employment. Notwithstanding any other
provision of the Plan, the Award, this Agreement or any other agreement (written
or oral) to the contrary, for purposes of the Plan and the Award, a termination
of employment shall be deemed to have occurred on the date upon which the
Grantee ceases to perform active employment duties for the Company following the
provision of any notification of termination or resignation from employment, and
without regard to any period of notice of termination of employment (whether
expressed or implied) or any period of severance or salary continuation.
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, the Grantee shall not be
entitled (and by accepting an Award, thereby irrevocably waives any such
entitlement), by way of compensation for loss of office or otherwise, to any sum
or other benefit to compensate the Grantee for the loss of any rights under the
Plan as a result of the termination or expiration of an Award in connection with
any termination of employment. No amounts earned pursuant to the Plan or any
Award shall be deemed to be eligible compensation in respect of any other plan
of Wyndham Worldwide Corporation or any of its subsidiaries.
     6. Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable subsidiaries such sum as may be necessary to discharge the Company’s
or such subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or applicable subsidiary any and all required minimum
withholding taxes. Such payment shall be made to the Company or any applicable
subsidiary of the Company in a form that is reasonably acceptable to the
Company, as the Company may determine in its sole discretion.
     7. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     8. Authority. The Compensation Committee of the Board of Directors of the
Company shall have full authority to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive
on all parties.
     9. Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of Stock underlying or
relating to any Award until the issuance of Stock to the Grantee in respect of
such Award; provided, however, that in the event the Board of Directors of the
Company shall declare a dividend on the Stock, a dividend equivalent equal to
the per share amount of such dividend shall be credited on all Restricted Stock
Units underlying the Award and outstanding on the record date for such dividend,
such dividend equivalents to be payable in cash without interest on the vesting
date of the Restricted Stock Units on which the dividend equivalents were
credited and shall otherwise be subject to

2



--------------------------------------------------------------------------------



 



the same terms and conditions as the Restricted Stock Units on which the
dividend equivalents were credited.
     10. Code Section 409A. Although the Company does not guarantee to the
Grantee any particular tax treatment relating to the Award, it is intended that
the Award be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”), and this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A. Notwithstanding anything herein to the contrary, in no event
whatsoever shall the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Grantee by Code
Section 409A or any damages for failing to comply with Code Section 409A.
     11. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, elect to deliver any documents related to current or future
participation in the Plan by electronic means. Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     12. No Assignment. This Agreement (and the Award) may not be assigned by
the Grantee by operation of law or otherwise.
     13. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.
     14. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.
     15. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without effect to the conflicts of laws principles
thereof.
     IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

            WYNDHAM WORLDWIDE CORPORATION
      -s- Stephen P. Holmes [y90991y9099101.gif]       Stephen P. Holmes     
Chairman and Chief Executive Officer   

3



--------------------------------------------------------------------------------



 



         

EXHIBIT A (RSUs)
Wyndham Worldwide Corporation
2006 Equity and Incentive Plan, as Amended
Statement of Restricted Stock Units (RSUs) Award

     
Granted To:
  Employee Name
 
  Employee Address
 
   
Award Date:
  XX/XX/XXXX
 
   
Number of RSUs Granted (*):
  XXX,XXX
 
   
Actual RSUs Award Grant Value:
  $XXX,XXX (Number of RSUs Granted x Dollar Value per Unit)
 
   
RSU Dollar Value per Unit:
  $XX.XX

 

*   Determined by dividing your Allocated RSUs Award Grant Value by the RSU
Dollar Value per Unit (equal to the Wyndham Worldwide closing stock price on the
award date) and rounded down to the nearest whole unit.

          Vesting Vesting Date   RSUs
XX/XX/XXXX
  XX%
XX/XX/XXXX
  XX%
XX/XX/XXXX
  XX%
XX/XX/XXXX
  XX%

RETAIN THIS NOTIFICATION AND YOUR RESTRICTED STOCK UNIT AGREEMENT WITH YOUR
IMPORANT DOCUMENTS AS A RECORD OF THIS AWARD.
Subject to the terms and conditions of the Wyndham Worldwide Corporation 2006
Equity and Incentive Plan, as Amended, you have been awarded Restricted Stock
Units. The vesting referenced above is subject to you remaining continuously
employed with Wyndham Worldwide Corporation through each respective vesting
date.
Please review the spelling of your name and your address. If any of this
information is incorrect, please contact the Wyndham Worldwide Stock Plan
Administration Department at (973) 753-7001

4